 

Assumption Agreement

 

This Assumption Agreement (the “Agreement”) is made as of September 28, 2012 by
POC USA, LLC, a limited liability company organized and existing under the laws
of the State of Delaware (the “Additional Borrower”), and Zions First National
Bank (“Lender”).

 

Recitals

 

1.          Black Diamond, Inc., formerly known as Clarus Corporation, Black
Diamond Equipment, Ltd., Black Diamond Retail, Inc., Everest/Sapphire
Acquisition, LLC, and Gregory Mountain Products, LLC (individually and
collectively, the “Borrower”) and Lender have entered into a Loan Agreement
dated May 28, 2010 (as amended from time to time, the “Loan Agreement”),
pursuant to which Lender has loaned Borrower the sum of thirty-five million
dollars ($35,000,000.00), evidenced by a First Substitute Promissory Note
(Revolving Line of Credit) dated May 28, 2010, in the original principal amount
of thirty-five million dollars ($35,000,000.00) (collectively, the “Loan”).

 

2.          Additional Borrower has been acquired, directly or indirectly, by
the Borrower.

 

3.          Pursuant to the terms of the Loan Agreement, Additional Borrower is
required to become a Borrower under the Loan Agreement.

 

4.          Additional Borrower desires to agree and consent to become bound by
the Loan Agreement.

 

Agreement

 

For good and valuable consideration, receipt of which is hereby acknowledged,
Additional Borrower agrees as follows:

 

1.          Additional Borrower Agreement. Additional Borrower hereby agrees and
becomes bound by each of the Loan Documents (as defined in the Loan Agreement)
as if Additional Borrower has executed and delivered the Loan Documents as
Borrower at the time the Loan Documents were executed by the other parties
thereto. Additional Borrower will execute and deliver a Substitute Promissory
Note as provided in the Loan Documents.

 

2.          Consideration Among Co-Borrowers. Additional Borrower acknowledges
and agrees that it has become a part of the financial enterprise described in
Section 2.3 Consideration Among Co-Borrowers of the Loan Agreement and the
considerations recited therein are applicable to Additional Borrower.

 

3.          Representations and Warranties of Additional Borrower. Additional
Borrower represents and warrants that it is a limited liability company duly
organized and existing in good standing under the laws of the State of Delaware.

 



 

 

 

4.          Loan Documents Remain in Full Force and Effect. The Loan Documents
continue in full force and effect and remain unchanged, except as specifically
modified by this Agreement.

 

5.          Counterparts. Borrower agrees that this Agreement may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same document. Signature and
acknowledgment pages may be detached from the counterparts and attached to a
single copy of this Agreement to physically form one document. Receipt by Lender
of an executed copy of this Agreement by facsimile or electronic mail shall
constitute conclusive evidence of execution and delivery of this Agreement by
the signatory thereto.

 

6.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah, without giving effect to
conflicts of law principles.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Assumption Agreement and it
becomes effective as of the day and year first set forth above.

 

  Additional Borrower:       POC USA, LLC       By:  /s/ Robert Peay   Name:
 Robert Peay   Title: Secretary and Treasurer       Lender:       Zions First
National Bank       By: /s/ Michael R. Brough   Name: Michael R. Brough   Title:
Senior Vice President

 

ASSUMPTION AGREEMENT (POC USA, LLC)

Signature Page

 



 

